IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 57PA12-2

                             FILED 8 NOVEMBER 2013

STATE OF NORTH CAROLINA

             v.
RONALD PRINCEGERALD COX



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous

decision of the Court of Appeals, ___ N.C. App. ___, 731 S.E.2d 438 (2012), reversing

in part and finding no error in part in a judgment entered on 15 September 2010 by

Judge Charles H. Henry in Superior Court, Wayne County, and remanding for

resentencing. Heard in the Supreme Court on 3 September 2013.


      Roy Cooper, Attorney General, by Joseph L. Hyde, Assistant Attorney General,
      for the State-appellant.

      Irving Joyner for defendant-appellee.


      MARTIN, Justice.


      Defendant, a convicted felon, confessed to possession of a firearm recovered

by Goldsboro police officers ten to twelve feet from a car in which he was a

passenger. Because defendant’s confession is supported by substantial independent

evidence tending to establish its trustworthiness, the corpus delicti rule is satisfied.

We reverse the decision of the Court of Appeals.
                                   STATE V. COX

                                 Opinion of the Court



      The Goldsboro Police Department conducted a DWI checkpoint from 11:00

p.m. on 30 October until 3:00 a.m. on 31 October 2009 at the intersection of Central

Heights Road and Highway 13 North. The Department posted notice signs and

illuminated the area with mobile lighting units. Officer William VanLenten was

assigned to watch for vehicles attempting to avoid the checkpoint.               At

approximately 1:35 a.m., Officer VanLenten observed a Chevrolet Impala sedan

traveling north toward the checkpoint.      The Impala abruptly slowed down and

appeared to Officer VanLenten “like it was going to turn west” onto another road.

Instead, the Impala continued its path north and turned into the driveway of a

residence. Officer VanLenten was familiar with this residence and had never seen

the Impala there. As he followed in his patrol vehicle to investigate, he observed

the driver jump from the Impala and flee to the back of the property. Three other

men remained in the car: defendant in the front passenger seat, James Darden in

the rear seat behind defendant, and Deangelo Cox in the rear seat behind the

driver’s seat. The driver’s door was open and all the windows were down. Officer

VanLenten ordered the passengers to show their hands. The backseat passengers,

Darden and Deangelo Cox, complied, but defendant ignored the command, rolling a

marijuana cigarette instead.


      As Officer Tyler McNeill arrived to provide backup, the driver of the Impala,

Brian White, returned to the scene with his hands up. Officer McNeill removed

James Darden from the car and found a firearm on the car’s floor at the foot of his

                                         -2-
                                   STATE V. COX

                                 Opinion of the Court



seat. Deangelo Cox and defendant were then removed from the car. In White’s

flight path through the yard, the officers found a firearm loaded with five rounds of

ammunition and a clear plastic bag containing several smaller plastic bags of

marijuana. The firearm was located within ten to twelve feet of the driver’s side of

the car. The night was cool and the grass was wet with condensation, but the

firearm was dry and warm. Within three feet of the firearm the officers also found

a small bag of individually wrapped marijuana. Darden claimed ownership of the

firearm found at the foot of his seat, and Officer NcNeill took him into custody. No

one claimed ownership of the firearm and marijuana that were found outside the

car. Officer VanLenten checked the serial number of the unclaimed firearm and

learned it had been reported stolen from Sumter, Georgia.       He arrested White,

Deangelo Cox, and defendant.


      After the Impala’s four occupants had been transported to the Wayne County

Magistrate’s Office, they discussed among themselves their desire that Deangelo

Cox, who was defendant’s younger brother, not be charged.        Officer VanLenten

reiterated that if none of them took ownership of the marijuana and stolen firearm,

then all of them would be charged. The group asked Officer VanLenten whether

Deangelo Cox would be released “if they said who the items belonged to.” After

Officer VanLenten gave them their Miranda warnings, White stated the marijuana

belonged to him and defendant stated the firearm belonged to him.          The men

refused to make written statements.       Deangelo Cox was released from police

                                         -3-
                                    STATE V. COX

                                  Opinion of the Court



custody and was not charged. Defendant was indicted for possession of a stolen

firearm, possession of a controlled substance, and possession of a firearm by a felon.


      Before defendant’s case was called for trial, the State dismissed the charge of

possession of a stolen firearm. At trial, Officers VanLenten and McNeill testified

for the State. The trial court admitted a certified copy of defendant’s prior felony

conviction. At the conclusion of the State’s case in chief, defense counsel moved to

dismiss the two remaining charges. The trial court denied these motions. Brian

White, the Impala’s driver, was the sole witness for the defense. He testified that

he was present with defendant the entire time they were held at the magistrate’s

office and never heard defendant admit the stolen firearm belonged to him. He also

denied claiming ownership of the marijuana found in the grass. At the close of the

evidence, the trial court again denied the defense’s motions to dismiss the charges.

The jury found defendant guilty of possession of a controlled substance and

possession of a firearm by a felon. The trial court consolidated the offenses for

judgment and sentenced defendant to a term of twelve to fifteen months of

imprisonment.


      On appeal, the Court of Appeals held the trial court erred by denying

defendant’s motion to dismiss the charge of possession of a firearm by a felon. State

v. Cox, ___ N.C. App. ___, ___, 721 S.E.2d 346, 348 (2012). The court stated: “[T]he

entirety of the confession, as conveyed by Officer VanLenten, was that defendant


                                          -4-
                                    STATE V. COX

                                  Opinion of the Court



owned the gun. Thus, any corroborative evidence under either [the traditional or

Parker articulation of the corpus delicti] test would have to tend to establish that

defendant owned or possessed the gun.” Id. at ___, 721 S.E.2d at 350. Concluding

that “[t]he State did not present such evidence” and “the only evidence that

defendant possessed the gun was the extrajudicial confession,” the Court of Appeals

reversed the trial court’s denial of defendant’s motion to dismiss that charge. Id. at

___, 721 S.E.2d at 350. As for the second issue raised on appeal, the court found no

error in defendant’s conviction for possession of marijuana. Id. at ___, 721 S.E.2d at

350.


       On 13 June 2012, we allowed the State’s petition for discretionary review for

the limited purpose of remanding to the Court of Appeals for reconsideration in

light of our decision in State v. Sweat, 366 N.C. 79, 727 S.E.2d 691 (2012). State v.

Cox, 366 N.C. 211, 742 S.E.2d 189 (2012).         Upon reconsideration, the Court of

Appeals upheld its original decision.     State v. Cox, ___ N.C. App. ___, ___, 731

S.E.2d 438, 443 (2012). The State again petitioned this Court for discretionary

review. We allowed the State’s petition on 24 January 2013.


       The sole issue before us is whether the Court of Appeals erred by reversing

the trial court’s denial of defendant’s motion to dismiss the charge of possession of a

firearm by a felon. “Upon a defendant’s motion to dismiss for insufficient evidence,

the question for the Court is whether there is substantial evidence (1) of each


                                          -5-
                                     STATE V. COX

                                   Opinion of the Court



essential element of the offense charged . . . and (2) of defendant’s being the

perpetrator of such offense. If so, the motion is properly denied.” Sweat, 366 N.C.

at 84, 727 S.E.2d at 695 (alteration in original) (citations and internal quotation

marks omitted). “Substantial evidence is relevant evidence that a reasonable mind

might accept as adequate to support a conclusion.” State v. Miller, 363 N.C. 96, 99,

678 S.E.2d 592, 594 (2009) (citations and internal quotation marks omitted). “The

evidence is to be considered in the light most favorable to the State, and the State is

entitled to . . . every reasonable inference to be drawn therefrom.” Sweat, 366 N.C.

at 84, 727 S.E.2d at 695 (alteration in original) (citations and internal quotation

marks omitted).     “Whether the State presented substantial evidence of each

essential element is a question of law.” State v. Phillips, 365 N.C. 103, 133-34, 711

S.E.2d 122, 144 (2011) (citation omitted), cert. denied, ___ U.S. ___, 132 S. Ct. 1541

(2012). “We review questions of law de novo.” State v. Khan, ___ N.C. ___, ___, 738

S.E.2d 167, 171 (2013) (citation omitted). Accordingly, we conduct a de novo review

to determine whether there was substantial evidence that defendant was previously

convicted of a felony and subsequently possessed a firearm. State v. Bradshaw, 366

N.C. 90, 93, 728 S.E.2d 345, 347-48 (2012) (citing N.C.G.S. § 14-415.1(a) (2011)).


      A confession can be powerful evidence against the accused. See, e.g., Premo v.

Moore, ___ U.S. ___, ___, 131 S. Ct. 733, 744 (2011). But we have long held that “an

extrajudicial confession, standing alone, is not sufficient to sustain a conviction of a

crime.” State v. Parker, 315 N.C. 222, 229, 337 S.E.2d 487, 491 (1985). When the

                                           -6-
                                   STATE V. COX

                                 Opinion of the Court



State relies upon a defendant’s extrajudicial confession, we apply the corpus delicti

rule “to guard against the possibility that a defendant will be convicted of a crime

that has not been committed.”     Id. at 235, 337 S.E.2d at 494.      This inquiry is

preliminary to consideration of whether the State presented sufficient evidence to

survive the motion to dismiss.


      The corpus delicti rule is historically grounded in three policy justifications:

(1) to “protect[ ] against those shocking situations in which alleged murder victims

turn up alive after their accused killer has been convicted and perhaps executed”;

(2) to “ensure[ ] that confessions that are erroneously reported or construed,

involuntarily made, mistaken as to law or fact, or falsely volunteered by an insane

or mentally disturbed individual cannot be used to falsely convict a defendant”; and

(3) “to promote good law enforcement practices [by] requir[ing] thorough

investigations of alleged crimes to ensure that justice is achieved and the innocent

are vindicated.” State v. Smith, 362 N.C. 583, 591-92, 669 S.E.2d 299, 305 (2008)

(citations and internal quotation marks omitted).


      Traditionally, our corpus delicti rule has required the State to present

corroborative evidence, independent of the defendant’s confession, tending to show

that “(a) the injury or harm constituting the crime occurred [and] (b) this injury or

harm was done in a criminal manner.”           Id. at 589, 669 S.E.2d at 304 (citation

omitted); see also Parker, 315 N.C. at 231, 337 S.E.2d at 492.        This traditional


                                         -7-
                                     STATE V. COX

                                   Opinion of the Court



approach requires that the independent evidence “ ‘touch[ ] or concern[ ] the corpus

delicti’ ”—literally, the body of the crime, such as the dead body in a murder case.

Parker, 315 N.C. at 229, 337 S.E.2d at 491 (citation omitted).


      When applying the corpus delicti rule, it is fundamental that the

corroborative evidence “need not . . . in any manner tend to show that the defendant

was the guilty party.” 1 Kenneth S. Broun et al., McCormick on Evidence § 146, at

810 (7th ed. 2013) [hereinafter 1 McCormick on Evidence].            Instead, the rule

requires the State to present evidence tending to show that the crime in question

occurred. The rule does not require the State to logically exclude every possibility

that the defendant did not commit the crime. Thus, if the State presents evidence

tending to establish that the injury or harm constituting the crime occurred and

was caused by criminal activity, then the corpus delicti rule is satisfied and the

State may use the defendant’s confession to prove his identity as the perpetrator.

See, e.g., State v. Trexler, 316 N.C. 528, 533, 342 S.E.2d 878, 881 (1986).


      In State v. Parker, acknowledging shortcomings and criticisms of the

traditional corpus delicti rule, 315 N.C. at 231-35, 337 S.E.2d at 492-95, we adopted

a rule for non-capital cases “expand[ing] the type of corroboration which may be

sufficient to establish the trustworthiness of the confession,” Trexler, 316 N.C. at

532, 342 S.E.2d at 880.

             [W]hen the State relies upon the defendant’s confession to
             obtain a conviction, it is no longer necessary that there be

                                           -8-
                                   STATE V. COX

                                 Opinion of the Court



             independent proof tending to establish the corpus delicti
             of the crime charged if the accused’s confession is
             supported by substantial independent evidence tending to
             establish its trustworthiness, including facts that tend to
             show the defendant had the opportunity to commit the
             crime.

                   We wish to emphasize, however, that when
             independent proof of loss or injury is lacking, there must
             be strong corroboration of essential facts and
             circumstances embraced in the defendant’s confession.
             Corroboration of insignificant facts or those unrelated to
             the commission of the crime will not suffice.          We
             emphasize this point because although we have relaxed
             our corroboration rule somewhat, we remain advertent to
             the reason for its existence, that is, to protect against
             convictions for crimes that have not in fact occurred.

Parker, 315 N.C. at 236, 337 S.E.2d at 495; see also Sweat, 366 N.C. at 82, 727

S.E.2d at 694; Trexler, 316 N.C. at 532, 342 S.E.2d at 880. This rule, known as the

Parker rule, applies when independent proof of the commission of the crime—that

is, the corpus delicti—is lacking but there is substantial independent evidence

tending to establish the trustworthiness of the defendant’s extrajudicial confession.

Trexler, 316 N.C. at 532, 342 S.E.2d at 880.       As we later clarified, we did not

abandon the traditional rule when we adopted the rule in Parker. Id. Rather, the

State may now satisfy the corpus delicti rule under the traditional formulation or

under the Parker formulation. Id.; see also State v. Sloan, 316 N.C. 714, 725, 343

S.E.2d 527, 534 (1986).


      The Court in Parker noted that application of the traditional corpus delicti

rule “is nearly impossible in those instances where the defendant has been charged

                                         -9-
                                    STATE V. COX

                                  Opinion of the Court



with a crime that does not involve a tangible corpus delicti such as is present in

homicide (the dead body), arson (the burned building) and robbery (missing

property).”   315 N.C. at 232, 337 S.E.2d at 493.        For many statutory offenses,

“[s]imply identifying the elements of the corpus delicti . . . provides fertile ground

for dispute.” 1 McCormick on Evidence § 147, at 815. These difficulties provided, in

part, the Court’s motivation for adopting the more flexible Parker rule. Although

the gun recovered by the officers may have provided independent evidence of the

tangible corpus delicti under the traditional rule, in light of the above

considerations, we apply the Parker rule. Accordingly, we must determine whether

defendant’s “confession is supported by substantial independent evidence tending to

establish its trustworthiness, including facts that tend to show [he] had the

opportunity to commit the crime.” Parker, 315 N.C. at 236, 337 S.E.2d at 495.


      The State’s evidence tended to show that the Chevrolet Impala attempted to

avoid a DWI checkpoint by pulling into a residential driveway. The driver fled on

foot as Officer VanLenten’s patrol car approached. Officer VanLenten observed that

defendant was one of three remaining passengers in the car. Officers thereafter

found the firearm in question within ten to twelve feet of the driver’s open door.

Even though the night was cool and the grass was wet with condensation, the

firearm was dry and warm, indicating that it came from inside the car. Near the

firearm officers found marijuana packaged in a manner consistent with packaging

for sale. The officers also found a firearm at the feet of one of the other passengers.

                                         -10-
                                    STATE V. COX

                                  Opinion of the Court



These are not “insignificant facts” or facts “unrelated to the commission of the

crime.”   Id.     Rather, these facts strongly corroborate “essential facts and

circumstances embraced in [ ] defendant’s confession.” Id. They link defendant

temporally and spatially to the firearm.         Thus, the circumstances preceding

defendant’s confession—circumstances that were observed by law enforcement

officers—establish the trustworthiness of the confession.


      Furthermore, defendant makes no claim that his confession was obtained by

deception or coercion, or was a result of physical or mental infirmity. In fact, before

confessing, defendant was advised of his Miranda rights and signed a Waiver of

Rights form that stated:

             I have read the statement of my [Miranda] rights above.
             I understand what my rights are. I am willing to answer
             questions and make a statement. I do not want a lawyer
             present during questioning. I understand and know what
             I am doing. No promises or threats have been made
             against me and no pressure of any kind has been used
             against me by any officer or any other person.

The evidence presented at trial is consistent with these statements. As Officer

McNeill testified, while the officers were completing their paperwork, the four men

discussed among themselves how they might prevent defendant’s younger brother

from being charged. Officer VanLenten also testified that he observed the four

men’s conversation and noted their concern that defendant’s younger brother might

be charged. Defendant confessed only after Officer VanLenten informed him of his

Miranda rights.     The trustworthiness of defendant’s confession is thus further

                                         -11-
                                    STATE V. COX

                                  Opinion of the Court



bolstered by the evidence that defendant made a voluntary decision to confess. For

the foregoing reasons, defendant’s confession is “supported by substantial

independent evidence tending to establish its trustworthiness.” Id. The State has

therefore met its burden under the Parker articulation of the corpus delicti rule.


      The Court of Appeals erred when it reasoned: “[T]he entirety of the

confession, as conveyed by Officer VanLenten, was that defendant owned the gun.

Thus, any corroborative evidence under either [corpus delicti] test would have to

tend to establish that defendant owned or possessed the gun.” Cox, ___ N.C. App. at

___, 731 S.E.2d at 443. Even though defendant admitted the gun belonged to him,

the Court of Appeals conducted a sufficiency analysis that effectively disregarded

his confession—evaluating whether the State’s other evidence excluded the

possibility that the gun belonged to any of the other three occupants of the Impala.

This analysis is inconsistent with the corpus delicti doctrine, which does not require

that the corroborative evidence “in any manner tend to show that the defendant

was the guilty party.” 1 McCormick on Evidence § 146, at 810. Rather, defendant’s

confession provides the proof that he committed the crime.


      We apply the corpus delicti rule in light of the standard of review for motions

to dismiss for insufficient evidence, which requires the reviewing court to construe

the evidence “in the light most favorable to the State.” State v. Powell, 299 N.C. 95,

99, 261 S.E.2d 114, 117 (1980). Under that standard, evidentiary “contradictions


                                         -12-
                                   STATE V. COX

                                 Opinion of the Court



and discrepancies are for the jury to resolve and do not warrant dismissal.” Id. If a

reasonable inference of the defendant’s guilt may be drawn from the evidence,

dismissal is improper, “even if the evidence likewise permits a reasonable inference

of the defendant’s innocence.” State v. Butler, 356 N.C. 141, 567 S.E.2d 137 (2002).

Our opinion in State v. Butler is illustrative of these axiomatic principles. In that

case, controlled substances were discovered in a taxicab in which the defendant had

been a passenger. Id. at 144, 567 S.E.2d at 139. Unlike defendant in the present

case, the defendant in Butler made no confession.           Applying the “light most

favorable to the State” standard of review, we held there was sufficient evidence

that the defendant constructively possessed the controlled substances even though

two other individuals had the opportunity to place the drugs there. See id. at 144-

45, 567 S.E.2d at 139. We did not require the State to exclude the possibility that

the controlled substances belonged to the two other individuals. In that case, the

defendant did not confess. In the case before us, however, defendant did confess to

possession of the firearm, presenting the jury with evidence of his guilt. Armed

with defendant’s confession, the State was not required to submit alternative

evidence proving defendant’s identity as the perpetrator.


      Because the corpus delicti rule is satisfied, defendant’s confession provides

substantial evidence that he possessed the firearm. Taken with the undisputed

evidence of defendant’s prior felony conviction, the evidence was sufficient for the

State to survive defendant’s motion to dismiss the charge of possession of a firearm

                                        -13-
                                    STATE V. COX

                                  Opinion of the Court



by a felon. See Bradshaw, 366 N.C. at 93, 728 S.E.2d at 347-48 (citing N.C.G.S.

§ 14-415.1(a) (2011)). Accordingly, we reverse the decision of the Court of Appeals.


      REVERSED.




                                         -14-